DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DOJIRO MASAYUKI et al. (JP 2005099861).

    PNG
    media_image1.png
    369
    800
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    261
    751
    media_image2.png
    Greyscale

Regard to claim 1,  DOJIRO MASAYUKI et al. disclose a display device comprising: 
a lower substrate 101 including a display area and a peripheral area (see Fig. 1); 
a light emitting structure [a liquid crystal layer 400 made of twisted nematic liquid crystal, see Fig. 2] disposed in the display area on the lower substrate 101; 
a lower wire [a lower wiring section 111a extending from a scanning line 111] disposed in the peripheral area on the lower substrate 101 (see Fig. 3); 
an upper wire [an upper wiring portion 125a] disposed on the lower wire 111a, and partially overlapping the lower wire 111a (see Fig. 3); 
an insulating layer structure [a first gate insulating film 115 made of a silicon oxide film having a thickness of 150 nm by plasma CVD, silicon nitride having a thickness of 150 nm is further deposited. A second gate insulating film 117 made of a film, a semiconductor film 119 made of a-Si: H having a thickness of 50 nm, and a channel protective film 121 made of a silicon nitride film having a thickness of 200 nm are continuously exposed to the atmosphere] including a first contact hole [a second contact holes 156] that exposes a first portion of the upper wire 125a, which overlaps the lower wire 111a [see annotation of Fig. 3], and 
a first portion of the lower wire 111a, which is adjacent to a portion of the lower wire 111a that overlaps the upper wire 125a [see annotation of Fig. 3]; and 
a connection pattern [a scanning line connection layer 131 made of ITO mainly functions as the connection region of the signal line pad] disposed on the insulating layer structure 115/117, the lower wire 111a, and the upper wire 125a, and electrically connecting the upper wire 125a to the lower wire 111a through the first contact hole 156.  

Regard to claim 2,  DOJIRO MASAYUKI et al. disclose the display device, wherein the insulating layer structure includes: 
a gate insulating layer 115 disposed on the lower substrate 101, and including a first opening that exposes the first portion of the lower wire 111a (see Fig. 3);  
an interlayer insulating layer 117/127 disposed on the gate insulating layer 115, and including a second opening that exposes the first portion of the upper wire 125a and the first portion of the lower wire 111a.  

Regard to claim 3,  DOJIRO MASAYUKI et al. disclose the display device, wherein the first opening exposes a part of a bottom surface of the first portion of the upper wire [see annotation of Fig. 3].  

Regard to claim 4,  DOJIRO MASAYUKI et al. disclose the display device, wherein the first opening and the second opening are defined as the first contact hole of the insulating layer structure [see annotation of Fig. 3].  

Regard to claim 5,  DOJIRO MASAYUKI et al. disclose the display device, wherein the lower wire further includes: 
a second portion covered with the gate insulating layer, and overlapping the upper wire [see annotation of Fig. 3]; and 
a third portion covered with the gate insulating layer 115, and spaced apart from the second portion of the lower wire 111a in a first direction parallel to a top surface of the lower substrate 101 [see annotation of Fig. 3 or 13].  

Regard to claim 6,  DOJIRO MASAYUKI et al. disclose the display device, wherein 
the first and second portions of the lower wire are located inside the first contact hole [see annotation of Fig. 3], and 
the third portion is located outside the first contact hole [see annotation of Fig. 3].  

Regard to claim 7,  DOJIRO MASAYUKI et al. disclose the display device, wherein, when viewed in a sectional view of the display device, the first portion of the lower wire protrudes from the third portion of the lower wire in a third direction opposite to the first direction, and the second portion of the lower wire protrudes from the first portion of the lower wire in the third direction [see annotation of Fig. 3 or 13].  

Regard to claim 8,  DOJIRO MASAYUKI et al. disclose the display device, wherein the upper wire further includes 
a second portion covered with the interlayer insulating layer 117/127, and 
the connection pattern 131 is disposed on a top surface of the interlayer insulating layer 117/127 disposed on a portion under which the second portion of the upper wire 125a is located, 
the first portion of the upper wire 125a, the first portion of the lower wire 111a, and a top surface of the interlayer insulating layer 117/127 disposed on a portion under which the third portion of the lower wire 111a is located.  

Regard to claim 9,  DOJIRO MASAYUKI et al. disclose the display device, wherein the connection pattern 154 has an opening at a boundary between the first portion of the upper wire and the first portion of the lower wire in the first contact hole.  

Regard to claim 10,  DOJIRO MASAYUKI et al. disclose the display device, wherein, when viewed in a sectional view of the display device, the first portion of the upper wire 125b protrudes from the second portion of the upper wire 125b in the first direction [see annotation of Fig. 13].  

Regard to claim 11,  DOJIRO MASAYUKI et al. disclose the display device, wherein the insulating layer structure further includes a second contact hole 155 spaced apart from the first contact hole 156 in the first direction.  

Regard to claim 12,  DOJIRO MASAYUKI et al. disclose the display device, wherein the second contact hole overlaps the third portion of the lower wire [see annotation of Fig. 3].  

Regard to claim 13,  DOJIRO MASAYUKI et al. disclose the display device, wherein the connection pattern [a scanning line connection layer 131 made of ITO mainly functions as the connection region of the signal line pad] is electrically connected to the third portion of the lower wire through the second contact hole [via contact hole 153].  

Regard to claim 14,  DOJIRO MASAYUKI et al. disclose the display device, wherein the connection pattern [a scanning line connection layer 131 made of ITO mainly functions as the connection region of the signal line pad] includes: 
a first connection pattern located on the first portion of the upper wire [the first portion of the upper wire 250a may be defined as a first connection pattern]; and 
a second connection pattern located on the first portion of the lower wire [the third portion of the lower wire 110a, may be defined as a second connection pattern], and 
the first connection pattern and the second connection pattern are spaced apart from each other in the first contact hole 156.  

Regard to claim 15,  DOJIRO MASAYUKI et al. disclose the display device, wherein a size (width) of the connection pattern is greater than a size of the first contact hole.  

Regard to claim 16,  DOJIRO MASAYUKI et al. disclose the display device, wherein, when viewed in a plan view of the display device, the connection pattern extends to an outer periphery of the first contact hole to cover the first contact hole.  

Regard to claim 17,  DOJIRO MASAYUKI et al. disclose the display device, wherein the connection pattern includes an opening in the first contact hole.  

    PNG
    media_image3.png
    272
    364
    media_image3.png
    Greyscale

Regard to claim 18,  DOJIRO MASAYUKI et al. disclose the display device further comprising a semiconductor element disposed between the light emitting structure and the lower substrate in the display area of the lower substrate, wherein the semiconductor element includes: 
a gate electrode 111 disposed on the lower substrate 101; 
an active layer [a semiconductor film 120] disposed on the gate electrode 111; 
a source electrode 126b contacting a first portion of the active layer; and 
a drain electrode 126a contacting a second portion of the active layer, 
the lower wire 111a is located on a same layer as the gate electrode 111, and the upper wire 125a is located on a same layer as the source and drain electrodes 126a/126b.  

Regard to claim 19,  DOJIRO MASAYUKI et al. disclose the display device, wherein the active layer includes amorphous silicon.  

Regard to claim 20,  DOJIRO MASAYUKI et al. disclose the display device further comprising an active pattern disposed between the upper wire and the lower wire, and contacting a bottom surface of the upper wire.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kang et al. (US 10930680) disclose a display apparatus including a substrate, a display unit, a connection wire, and a pad portion. The first conductive layer 310 and the second conductive layer 320, which may contact each other via a first contact hole CH1 in the first insulating layer 110B, and thus, may be electrically connected to each other.  A second insulating layer 110C may be between the second conductive layer 320 and the third conductive layer 330, and the second conductive layer 320 and the third conductive layer 330 may contact each other via a second contact hole CH2 in the second insulating layer 110C, and thus, may be electrically connected to each other.

MIYAKAWA et al. (US 20090016001) disclose a liquid crystal display panel, a drive circuit incorporated into a peripheral portion of the liquid crystal display panel. As a result, contact holes are formed in a peripheral portion of the liquid crystal display panel, in particular, in the vicinity of a sealing material which is formed so as to surround the circumference of the liquid crystal display panel.

Kohtaka et al. (US 6690442) disclose liquid crystal display including a pair of insulating substrates that are joined to each other with a liquid crystal layer interpolated in between; and reference number 1 is an insulating substrate (array substrate), 2 is a transfer electrode, 3 is a metal film of the second layer from the substrate face and that has been formed in the second conductive film forming process of the insulating substrate 1, 4 is an insulating film of the second layer formed after the metal film 3 as the second layer, 5 is an insulating film of the first layer formed after the metal film as the first layer formed in the first conductive film forming process of the insulating substrate 1, 6 is a transparent conductive thin film that is formed in the last conductive film forming process of the insulating substrate 1 and that forms the transfer electrode 2, and 7 is a contact hole.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871